Name: 2005/514/EC: Commission Decision of 13 July 2005 amending Decision 96/609/EC laying down special conditions governing the import of fishery and aquaculture products originating in the Ivory Coast, as regards the competent authority and the model of health certificate (notified under document number C(2005) 2584) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Africa;  tariff policy;  political framework;  trade
 Date Published: 2006-12-12; 2005-07-19

 19.7.2005 EN Official Journal of the European Union L 187/25 COMMISSION DECISION of 13 July 2005 amending Decision 96/609/EC laying down special conditions governing the import of fishery and aquaculture products originating in the Ivory Coast, as regards the competent authority and the model of health certificate (notified under document number C(2005) 2584) (Text with EEA relevance) (2005/514/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11 (1) thereof, Whereas: (1) In Commission Decision 96/609/EC (2), the MinistÃ ¨re de lagriculture et des ressources animales  Direction gÃ ©nÃ ©rale des ressources animales (MARA-DGRA) is identified as the competent authority in the Ivory Coast for verifying and certifying compliance of fishery and aquaculture products with Directive 91/493/EEC. (2) Following a restructuring of the Ivorian administration, the competent authority has changed to the MinistÃ ¨re de la production animale et des ressources halieutiques  Direction des services vÃ ©tÃ ©rinaires et de la qualitÃ © (MIPARH-DSVQ). (3) That new authority is capable of effectively verifying the application of the rules in force. (4) The MIPARH-DSVQ has provided official assurances on compliance with the standards for health controls and monitoring of fishery and aquaculture products as set out in Directive 91/493/EEC and on the fulfilment of hygienic requirements equivalent to those laid down in that Directive. (5) Decision 96/609/EC should therefore be amended accordingly. (6) It is appropriate for this Decision to be applied 45 days from the date of its publication in the Official Journal of the European Union thereby providing for the necessary transitional period. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 96/609/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The MinistÃ ¨re de la production animale et des ressources halieutiques  Direction des services vÃ ©tÃ ©rinaires et de la qualitÃ © (MIPARH-DSVQ)  shall be the competent authority in the Ivory Coast for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC. 2. Article 2 is replaced by the following: Article 2 Fishery and aquaculture products imported from the Ivory Coast must meet the following conditions: 1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed dated and comprising a single sheet in accordance with the model in Annex A hereto; 2. the products must come from approved establishments, factory vessels, cold store or registered freezer vessels listed in Annex B hereto; 3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the words THE IVORY COAST  and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters. 3. Article 3(2) is replaced by the following: 2. Certificates must bear the name, capacity and signature of the representative of the MIPARH-DSVQ and the latters official stamp in a colour different from that of other endorsements. 4. Annex A is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 2 September 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 15. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 269, 22.10.1996, p. 37. ANNEX ANNEX A HEALTH CERTIFICATE for fishery products from Ivory Coast and intended for export to the European Community, excluding bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form